Citation Nr: 0911145	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-14 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hypertension as 
secondary to diabetes mellitus, type II.

2.	Entitlement to service connection for a heart condition, 
to include atrial fibrillation, as secondary to diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the previous denial of 
the Veteran's claim of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus 
type II, and denied the Veteran's claim of entitlement to 
service connection for atrial fibrillation (heart condition), 
to include as secondary to diabetes mellitus type II, as well 
as his claim for a compensable rating for bilateral hearing 
loss.  The Veteran perfected a timely appeal of these 
determinations to the Board.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2008.  A 
transcript of the hearing is associated with the claims file.

In May 2008, the Board denied a compensable rating for 
bilateral hearing loss; reopened the previously denied claim 
of entitlement to service connection for hypertension as 
secondary to diabetes mellitus type II, based on the receipt 
of new and material evidence; and remanded the merits-based 
claims of entitlement to service connection for hypertension 
and atrial fibrillation (heart condition), each claimed as 
secondary to diabetes mellitus type II.  Accordingly, the 
Board's consideration will be limited to the issues as listed 
on the cover page.




FINDINGS OF FACT

1.	The evidence of record establishes that the Veteran's 
hypertension was not caused or aggravated by his service-
connected diabetes mellitus, type II.

2.	The evidence of record establishes that the Veteran's 
heart condition, to include atrial fibrillation, was not 
caused or aggravated by his service-connected diabetes 
mellitus, type II.


CONCLUSION OF LAW

1.	Hypertension is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).

2.	A heart condition, to include atrial fibrillation, is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  

VA satisfied the notice requirements of the VCAA by means of 
a May 2005 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, VA medical 
examination reports, and statements from the Veteran and his 
representative have been associated with the record.  In 
January 2009 the Veteran indicated that he had no further 
evidence to submit.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.




Pertinent Laws and Regulations

The Veteran does not allege, and the evidence does not 
otherwise suggest, that he is entitled to service connection 
for these condition on a direct incurrence basis.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Instead, his claims 
are entirely predicated on the notion of secondary service 
connection.  38 C.F.R. § 3.310(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) a current disability; (2) a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
condition and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).  Where a service-connected 
disability aggravates a non-service-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Hypertension Claim

The Veteran was previously denied direct service connection 
for hypertension in an August 2004 rating decision.  The 
Veteran and his representative have limited their arguments 
to the premise of secondary service connection.  See the 
Veteran's March 2005 claim, his May 2005 statement, October 
2005 Notice of Disagreement, his May 2006 VA Form 9, his 
August 2008 hearing testimony, and his representative's July 
2006 memorandum.  Consequently, the Board's analysis will 
address solely his claim of entitlement to secondary service 
connection, as he has specifically contended this basis - and 
this basis only - as the grounds of his purported 
entitlement.

The first Wallin requirement is a current disability.  The 
Veteran was diagnosed with hypertension in February 2003.  
This satisfies the first Wallin requirement.

The second Wallin requirement is a service connected 
disability.  The Veteran was service connected for diabetes 
mellitus, type II, in a June 2004 rating decision.  This 
satisfies the second Wallin requirement.

The third Wallin requirement is evidence establishing a 
medical nexus between the current hypertension and the 
Veteran's service connected diabetes mellitus.  To this end, 
the October 2004 VA medical examiner, after reviewing the 
claims file, opined, "This veteran was diagnosed with 
diabetes mellitus one  to two years prior to his high blood 
pressure.  Therefore, in my medical opinion, the hypertension 
is not related to his service-connected diabetes mellitus."  
A September 2005 note in his VA medical records states, "it 
is well-documented in literature that persons with diabetes 
are four times more likely to develop vascular disease 
including heart disease."  While that note does not 
specifically address whether that was the case for this 
veteran, the Board found this note sufficiently probative to 
reopen the claim and remanded this issue for another VA 
medical examination in May 2008.  The June 2008 VA medical 
examiner, opined:

The Veteran has essential hypertension.  He does 
not have diabetic neuropathy.  Therefore, his 
hypertension is unlikely to be secondary to 
diabetes mellitus.  It is more likely that the 
Veteran's essential hypertension is due to his 
obesity.  He weighs 295 pounds.  Based upon this 
information available to me, I believe that it is 
less likely than not that the Veteran's 
hypertension is secondary to type 2 diabetes 
mellitus.

Without evidence of a causal link between the service 
connected diabetes mellitus and the additional hypertension, 
Wallin element (3) is not met and the claim fails on this 
basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  The benefit 
sought on appeal is accordingly denied since there is no 
reasonable doubt to resolve in the Veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Heart Condition Claim

As with the hypertension claim above, the Veteran and his 
representative have limited their arguments to the premise of 
secondary service connection.  See the Veteran's March 2005 
claim, his May 2005 statement, October 2005 Notice of 
Disagreement, his May 2006 VA Form 9, his August 2008 hearing 
testimony, and his representative's July 2006 memorandum.  
Therefore, the Board's analysis will only address his claim 
of entitlement to secondary service connection.

With respect to Wallin element (1), current disability, the 
Veteran was diagnosed with artial fibrillation in February 
2003.  Therefore, element (1) has been satisfied.

With respect to element (2), service connection is in effect 
for diabetes mellitus, type II, evaluated as 20 percent 
disabling.  So element (2) also has been satisfied.

The third and final Wallin element is a medical nexus between 
the service-connected diabetes mellitus and the Veteran's 
current heart condition.  To this end, the Veteran's private 
medical records from September 2005 contain a note that his 
atrial fibrillation "may be secondary to Diabetes."  
Likewise a September 2005 note in his VA medical records 
states, "it is well-documented in literature that persons 
with diabetes are four times more likely to develop vascular 
disease including heart disease."  Neither of these notes 
actually offers a medical nexus opinion, so the Veteran was 
given a VA medical examination in February 2006.  After 
reviewing the claims file, the VA medical examiner stated, 
"Diabetes mellitus alone is not considered to be a direct 
cause of artial fibrillation" and "I believe it is less 
likely than not that the Veteran's artial fibrillation is 
secondary to diabetes mellitus."  The examiner also 
indicated that the Veteran's hypertension may be a 
contributing factor.  The Board remanded this issue for 
another VA medical examination in May 2008.  In June 2008 the 
same VA medical examiner clarified his opinion:

When I first evaluated the Veteran, I came to the 
conclusion that his atrial fibrillation was 
secondary to atrial enlargement.  I outlined in the 
previous report that there are numerous reasons for 
atrial fibrillation but that type 2 diabetes 
mellitus is not considered a direct cause.  Based 
upon this information available to me, I believe 
that it is less likely than not that the Veteran's 
atrial fibrillation is caused by his diabetes 
mellitus.

Therefore, Wallin element (3) has not been satisfied.  Thus, 
entitlement to service connection for heart condition is not 
warranted and his claim is denied.

Again, the preponderance of the evidence is against the claim 
of entitlement to service connection for heart condition, to 
include as secondary to diabetes mellitus.  The benefit 
sought on appeal is accordingly denied since there is no 
reasonable doubt to resolve in the Veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for hypertension as 
secondary to diabetes mellitus, type II, is denied.

Entitlement to service connection for a heart condition, to 
include atrial fibrillation, as secondary to diabetes 
mellitus, type II, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


